Citation Nr: 0014698	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  98-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder manifested by intermittent crampy abdominal pain and 
loose stools.

2.  Entitlement to service connection for dilated aortic 
root.

3.  Entitlement to service connection for degenerative joint 
disease of the shoulders and sacroiliac joints.

4.  Entitlement to a compensable rating for left ear hearing 
loss.

5.  Entitlement to a higher rating for coronary artery 
disease with hypertension, currently rated as 30 percent 
disabling.

6.  Entitlement to a compensable rating for actinic 
keratosis.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970, and from July 1979 to February 1998.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board observes that the appellant seeks service 
connection for residuals of basal cell carcinoma.  See 
SUBSTANTIVE APPEAL, VA Form 9, dated October 1998.  This issue 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The record does not contain competent evidence of current 
gastrointestinal. 

2.  The record contains competent evidence of current dilated 
aortic root.

3.  The record does not contain competent evidence of current 
degenerative joint disease of the shoulders or sacroiliac 
joints.  

4.  Service-connected left ear hearing loss disability is 
currently manifested by an average pure tone decibel loss at 
1000, 2000, 3000 and 4000 Hertz of 26 decibels, with 96 
percent speech discrimination.


CONCLUSIONS OF LAW

1.  A well grounded claim for service connection for a 
gastrointestinal disorder manifested by intermittent crampy 
abdominal pain and loose stools has not been presented.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  A well grounded claim for service connection for dilated 
aortic root has been presented.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  A well grounded claim for service connection for 
degenerative joint disease of the shoulders and sacroiliac 
joints has not been presented.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  The schedular criteria for a compensable rating for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.321, Part 4, 
Diagnostic Code 6100 (1998 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claims for Service Connection

The issues before the Board are whether the veteran is 
entitled to service connection for a gastrointestinal 
disorder manifested by intermittent crampy abdominal pain and 
loose stools, dilated aortic root, and degenerative joint 
disease of the shoulders and sacroiliac joints.  A veteran 
who submits a claim for benefits to VA shall have the burden 
of offering sufficient evidence to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a) (West 1991).  In the absence of 
evidence of a well grounded claim, there is no duty to assist 
the veteran in developing the facts pertinent to his claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464, 1467- 
68 (Fed. Cir. 1997).

The veteran must demonstrate three elements to establish that 
a claim is well grounded.  First, the veteran must present 
medical evidence of a current disability.  Second, the 
veteran must produce medical or, in some instances, lay 
evidence of an in-service incurrence or aggravation of a 
disease or injury.  Finally, the veteran must offer medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Epps, 126 F.3d at 1468- 
69.

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service. This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).

A veteran may also establish a well grounded claim for 
service connection under the chronicity provision 38 C.F.R. § 
3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that the same condition currently exists.  Such 
evidence must be medical unless the condition at issue is a 
type as to which, under the case law, lay observation is 
considered competent to demonstrate its existence.  If the 
chronicity provision is not applicable, a claim still may be 
well grounded pursuant to the same regulation if the evidence 
shows that the condition was observed during any service 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and includes 
competent evidence relating the current condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).


A.  Gastrointestinal Disability and Degenerative Joint 
Disease

Although the veteran's service medical records reflect a 
history of intermittent crampy abdominal pain and loose 
stool, these records are negative for any diagnosis of 
gastrointestinal disability.  Report of VA general medical 
examination dated April 1998 is also negative for objective 
findings for gastrointestinal disability; at that 
examination, the veteran was diagnosed with a "[h]istory of 
intermittent crampy abdominal pain and loose stools.  This is 
quiescent at the present."

Similarly, while service retirement examination reflects 
complaints of crepitus of both shoulder with some pain, and 
probable degenerative joint disease of the shoulders and 
sacroiliac joints was diagnosed on VA general medical 
examination in April 1998, subsequent VA x-ray studies in 
April 1998 were negative for abnormalities of the shoulders 
and sacroiliac joints.  X-ray findings for degenerative 
process are not shown in service or post service.

As competent medical evidence showing a diagnosis for 
gastrointestinal disability and degenerative joint disease 
has not been presented, these claims are not well grounded.  
See Epps supra.  The only evidence of the existence of the 
claimed disabilities consists essentially of the veteran's 
own statements.  However, because the veteran is a layperson 
with no medical training or expertise, his contentions 
standing along do not constitute competent medical evidence 
of a current disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  Therefore, as the record does not 
contain competent medical evidence that the veteran currently 
has a gastrointestinal disability or degenerative joint 
disease of the shoulders or sacroiliac joints, his claims 
must be denied as not well grounded.

We note that the veteran's representative argues that VA must 
re-examine the veteran for gastrointestinal disability when 
his symptoms are in an active phase, not quiescent.  However, 
the Board observes that VA's duty to assist is not triggered 
until a claimant has submitted a well grounded claim.  See 
Epps, 126 F.3d at 1467-68.  In this case, the veteran has 
failed to submit such a claim for gastrointestinal 
disability; consequently, VA has no obligation to further 
assist him in developing facts pertinent to his claim and the 
claim must fail.  See Morton v. West, 12 Vet. App. 477 
(1999).

Additionally, the Board is not aware of the existence of 
additional relevant evidence that could serve to well ground 
the veteran's claims.  As such, there is no duty on the part 
of the VA under 38 U.S.C.A. 5103(a) (West 1991) to notify the 
veteran of evidence required to complete his application for 
service connection for the claimed disabilities.  See 
McKnight v. Gober, 131 F. 3d 1483, 1484-5 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claims and to explain why his current 
attempts fail.

B.  Dilated Aortic Root

Service medical records reflect that the veteran was 
hospitalized for inferior myocardial infarction in March 
1994.  A diagnosis for dilated aortic root is shown on the 
March 1994 hospital discharge summary.  The veteran was 
hospitalization in January 1997 for a second myocardial 
infarction.  The medical history associated with the report 
of hospitalization reflects that a recent echocardiogram 
showed aortic root dilation.  Report of VA heart examination 
dated April 1998 reflects a comprehensive history for aortic 
root dilation and the veteran further reported that he 
receives an annual echocardiogram to monitor the condition.  
Although a diagnosis for dilated aortic root was not shown, 
we note that diagnostic testing was not conducted at this 
examination to rule out the aortic root dilation, or the 
presence of heart disease related thereto, such as, valvular 
heart disease.

As the veteran has presented competent evidence of dilated 
aortic root, the Board finds that this claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Because the 
claim is well grounded, the VA must assist the veteran in the 
development of his claim.  See Epps supra. at 1467- 68.


II.  Claims for Increase

The appellant contends that the initial evaluations assigned 
his service-connected left ear hearing loss, coronary artery 
disease with hypertension, and actinic keratosis do not 
reflect adequately the severity of his symptomatology.  A 
claim for an increased evaluation is well grounded where the 
claimant asserts that a higher rating is justified due to an 
increase in severity of the service-connected condition.  See 
Caffrey v. Brown, 6 Vet.App. 377, 381 (1994); cf. Proscelle 
v. Derwinski, 2 Vet.App. 629, 631-632 (1992).  As the 
appellant has claimed that his disabilities are more severe, 
his claims are well grounded within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of an increased rating for 
hearing loss has been obtained.  However, further development 
is necessary on the claims for increase for coronary artery 
disease and actinic keratosis, as discussed in the remand 
portion of this decision.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

In this case, service connection was established and a 
noncompensable rating was assigned for left ear hearing loss 
in a June 1998 rating decision, effective from March 1998.  
Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection, the Board is required to evaluate all 
the evidence of record reflecting the period of time between 
the effective date of the initial grant of service connection 
until the present.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

We note that disability ratings for hearing loss are derived 
by a mechanical application of the rating schedule to the 
numeric designation assigned after audiometric evaluations 
are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992).

During the course of this claim, VA made changes in the 
rating schedule pertaining to diseases of the ear, including 
hearing loss.  64 Fed. Reg. 25202-25210 (May 11, 1999).  
However, as to evaluating service-connected hearing loss, 
these changes are nonsubstantive, and in this particular 
claim, the changed regulations mirror the previous rating 
criteria.  The rating schedule establishes 11 auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  38 
C.F.R. § 4.85, Part 4, Codes 6100-6110 (1998 & 1999).  The 
veteran's left ear hearing loss does not fit the exceptional 
patterns of hearing impairment set forth in 38 C.F.R. § 4.86 
(1999).

On the authorized audiological evaluation in April 1998, the 
left ear average pure tone decibel loss was 26 decibels, with 
speech recognition ability of 96 percent. Application of the 
rating schedule to the audiometric findings reflects level I 
hearing in that ear.  Hearing in the right ear is assigned a 
level I rating also, see 38 U.S.C.A. §38 C.F.R. § 4.85(f) 
(1999).  Level I hearing in both ears corresponds to a zero 
percent disability evaluation.  See 38 C.F.R. § 4.85, Tables 
VI and VII, Diagnostic Code 6100 (1999). Accordingly, the 
claim for increase must be denied as the preponderance of the 
evidence is against the assignment of a compensable 
evaluation for the veteran's left ear hearing loss at any 
time during the pendency of this claim.  A staged rating is 
not for application in this instance.  See Fenderson v. West, 
12 Vet. App. 119 (1999).  

The Board has based its decision in this case upon the 
applicable provisions of the Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected left ear hearing loss disability 
has markedly interfered with his employment status beyond 
that interference contemplated by the assigned evaluation, 
and there is also no indication that this disorder has 
necessitated frequent periods of hospitalization.  As such, 
application of the extraschedular provisions is not warranted 
in this case as outlined in 38 C.F.R. § 3.321(b)(1) (1999) is 
not warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for a gastrointestinal disorder manifested 
by intermittent crampy abdominal pain and loose stools is 
denied.

To the extent of the finding that the claim for service 
connection for dilated aortic root is well grounded, the 
appeal is resolved in the veteran's favor.

Service connection for degenerative joint disease of the 
shoulders and sacroiliac joints is denied.

A compensable rating for hearing loss is denied.


REMAND

The Board observes that the most recent VA heart and 
hypertension examinations in April 1998 fail to provide the 
necessary information for rating purposes.  The veteran's 
heart disorder is currently rated under the schedular 
criteria for arteriosclerotic heart disease (coronary artery 
disease) set out in diagnostic code 7005.  We note that the 
regulations pertaining to diseases of the cardiovascular 
system, as found in 38 C.F.R. § 4.104 et. seq., were amended 
effective January 12, 1998, or just prior to the veteran's VA 
heart and hypertension examinations of April 1998.  The 
revised regulations provide that evaluations for 
arteriosclerotic heart disease are based on criteria which 
include the metabolic equivalent (MET's) workload.  An 
increased disability evaluation under this criteria would 
require evidence showing that a workload of at least 3 METs 
but not greater than 5 METs results in dyspnea, fatigue, 
angina, dizziness, or syncope; alternatively, entitlement to 
an increase may be shown by objective medical findings for 
one episode of acute congestive heart failure in the past 
year or for left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1999).  As the recent VA examination 
did not provide findings regarding the MET workload and 
associated symptomatology, the Board is unable to evaluate 
the severity of the veteran's heart disability.  Remand is 
necessary to obtain a new VA cardiovascular examination, 
which will include all testing and findings sufficient to 
rate the veteran's disability under the appropriate 
diagnostic criteria.  See Littke v. Derwinski, 1 Vet.App. 90 
(1990) and Green v. Derwinski, 1 Vet.App. 121 (1990).

In addition, as the veteran's claim for dilated aortic root 
is well grounded, the new VA cardiovascular examination 
should also address whether this condition, if shown on the 
current examination, is related to the appellant's service-
connected coronary artery disease (arteriosclerotic heart 
disease), or some other underlying cardiovascular disease, 
such as, valvular heart disease.  The examiner should provide 
an opinion as to the etiology of the veteran's dilated aortic 
root based on the veteran's medical history, the current 
examination findings, and sound medical principles.  Id.

Regarding the veteran's service-connected actinic keratosis, 
remand is also necessary for a VA dermatology examination 
with detailed clinical findings and colored photographs of 
the affected sites.  We note that the veteran's service-
connected actinic keratosis disorder is rated by analogy to 
scars pursuant to diagnostic code 7819.  38 C.F.R. 4.118, 
Diagnostic Code 7819 (benign new growths of the skin are to 
be rated as scars).  Under diagnostic code 7800, scars of the 
head, face or neck are rated as follows:  0 percent rating 
for slightly disfiguring scars; 10 percent rating for 
moderately disfiguring scars; 30 percent rating for severely 
disfiguring scars, especially if producing a marked and 
unsightly deformity of the eyelids, lips, or auricles; and 50 
percent rating for completely or exceptionally repugnant 
deformity of one side of the face of marked or repugnant 
bilateral disfigurement.  Under diagnostic code 7803, scars 
that are superficial, poorly nourished, with repeated 
ulceration, warrant a maximum rating of 10 percent.  Under 
diagnostic code 7804, scars that are superficial, tender, and 
painful on objective demonstration, warrant a maximum rating 
of 10 percent.  The most recent clinical findings of record 
do not permit the Board to evaluate whether or not the 
actinic keratoses are more than slightly disfiguring.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655 (1999).  

Because the veteran has perfected an appeal as to the 
assignment of the initial ratings following the initial 
awards of service connection, the RO should evaluate all the 
evidence of record reflecting the period of time between the 
effective date of the initial grant of service connection 
until the present with consideration of staged ratings if 
appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In view of the above, this case is REMANDED to the RO for the 
following development:

1.  The veteran should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for his cardiovascular and 
skin problems since service discharge.  
After securing the necessary 
authorization, where necessary, the RO 
should obtain all records of any 
treatment reported by the appellant that 
are not already in the claims folder.

2.  The veteran should be scheduled for a 
VA examination to determine, first, the 
precise nature and severity of the 
veteran's coronary artery disease with 
hypertension, and, second, whether his 
dilated aortic root is related to his 
service-connected heart disorder or some 
other cardiovascular disease process.  
The examination should include all 
special tests/studies as indicated.  In 
particular, the examiner should 
specifically indicate whether a workload 
of 3 MET's but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope.  In addition, the 
examiner should indicate whether chronic 
congestive heart failure or left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent is shown.  
All objective findings should be noted in 
detail, and the examiner should provide 
explanations and interpretations for all 
significant findings.  The examiner 
should provide an opinion as to the 
etiology of the veteran's dilated aortic 
root, and its cardiovascular significance 
for the record.  The claims folder should 
be provided to the examiner.  Complete 
rationales and bases should be provided 
for any opinions given or conclusions 
reached.

3.  The veteran should be scheduled for 
VA examination to determine the severity 
of his service-connected actinic 
keratosis.  The examination report should 
contain detailed clinical findings that 
permit rating the disability along with 
color photographs of the effected areas.  
The examiner should indicate whether the 
actinic keratoses of the head, face, or 
neck are more than slightly disfiguring.  
A complete rationale should be provided 
for any opinions given or conclusions 
reached.

4.  Thereafter, the RO should 
readjudicate the veteran's claims based 
on all the evidence of record.  If the 
decision remains adverse, the RO should 
provide the veteran and his 
representative with a Supplemental 
Statement of the Case along with a 
reasonable amount of time within which to 
respond thereto.  If necessary, this case 
should be returned to the Board for 
further adjudicative action, as 
appropriate.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this REMAND is to obtain clarifying medical 
information.  By this REMAND the Board intimates no opinion 
as to the ultimate disposition of the appeal.  The appellant 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he receives further 
notice.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 



